ACCEPTED
                                                                                 14-15-00259-CR
                                                                 FOURTEENTH COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            12/7/2015 3:35:09 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                            Cause No. 14-15-00259-CR

                      IN THE COURT OF APPEALS            FILED IN
                                                  14th COURT OF APPEALS
                              FOR THE                HOUSTON, TEXAS
                FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                                  12/7/2015 3:35:09 PM
                            AT HOUSTON            CHRISTOPHER A. PRINE
                                                                 Clerk


                               JORDAN NICHOLS,
                                   Appellant

                                         v.

                            THE STATE OF TEXAS,
                                  Appellee.


                     Appeal from Cause No. 194143
                   In the County Court at Law No. 3 of
                          Brazoria County, Texas
____________________________________________________________________

         APPELLANT’S MOTION FOR EXTENSION OF TIME
                       TO FILE REPLY BRIEF
____________________________________________________________________

    TO THE HONORABLE JUSTICES OF THE FOURTEENTH
DISTRICT COURT OF APPEALS:

      Appellant, JORDAN NICHOLS, by and through his Counsel of Record,

CARMEN ROE, files this Appellant’s Motion for Extension of Time to File Reply

Brief and in support shows this Court the following:
                                                 I.

        Appellant was convicted in County Court at Law No. 3 of Brazoria County,

Texas, in Cause No. 194143, for the offense of possession of drug paraphernalia.

Punishment was assessed at a five hundred dollar ($500.00) fine. A writ of habeas

corpus was filed and subsequently denied by the Court on February 27, 2015.

                                                 II.

        Appellant’s Brief was filed September 18, 2015 and the State’s Brief was filed

November 7, 2015. Appellant’s Reply Brief is currently due on December 7, 2105.

                                                III.

        Appellant requests an extension of thirty (30) days until January 6, 2016 to file its

brief. Counsel requests the additional time to file its brief because the following briefs

are due in the next thirty (30) days: State v. Mashood Uddin, State v. Andreas

Marcopoulos, State v. Derek Johnson, and State v. Fernando Razo. For these reasons,

Counsel has been unable to submit Appellant’s Reply Brief on the due date and hereby

requests an extension of time.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Reply Brief in this cause until January 6,

2016.
                                       RESPECTFULLY SUBMITTED,

                                       /s/ Carmen Roe
                                       _________________________________
                                       CARMEN ROE
                                       CARMEN ROE | LAW FIRM
                                       SBN: 24048773
                                       440 Louisiana, Suite 900
                                       Houston, Texas 77002
                                       713.236.7755 Phone
                                       713.236.7756 Fax
                                       carmen@carmenroe.com
                                       ATTORNEY FOR APPELLANT



                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Brazoria County District Attorney, Appellate Division, 111 East Locust Street, Room

206A, Angleton, Texas 77515, on December 7, 2015.



                                             /s/ Carmen Roe
                                             _____________________________
                                             CARMEN ROE